Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0001028
                                                     19-MAR-2013
                                                     01:57 PM



                         SCAD-12-0001028

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                   DERWIN HAYASHI, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 09-075-8798)

                              ORDER
    (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ.
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of McKenna, J, recused)

          Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai#i for the imposition of a two-week suspension and other

sanctions against Respondent Derwin Hayashi, the stipulated

facts, and the evidence in the record, this court concludes by

clear and convincing evidence that Hayashi deposited $3,000.00 in

client funds directly into his personal bank account, rather than

a client trust account, failed within a reasonable time following

the initiation of the representation to communicate to the client

a basis or rate of his fee, and failed to timely provide an
accurate accounting to the client when requested to do so.    We

further conclude Hayashi failed to maintain a client trust

account or the required financial records pertaining to the

receipt, safeguarding, and disbursement of client funds, and

filed false statements concerning his receipt of client funds on

his annual bar registration statements for 2009 and 2010.

Hayashi’s conduct violated Rules 1.5(b), 1.15(a), 1.15(c),

1.15(d), 1.15(f)(3), 1.15(g), and 8.4(c) of the Hawai#i Rules of

Professional Conduct.   We also recognize in aggravation Hayashi’s

substantial experience in the practice of law and, in mitigation,

his unblemished disciplinary record over his thirty years of

practice, evidence of his good character, principles, and work

ethic, the absence of a dishonest or selfish motive, his

cooperation with disciplinary authorities, and the subsequent

opening of a client trust account since the initiation of the

disciplinary proceedings against him.   Therefore,

          IT IS HEREBY ORDERED that the discipline recommended in

the Stipulated Agreement reached by the parties is hereby

imposed; to wit, Respondent Derwin Hayashi is suspended from the

practice of law in this jurisdiction for two weeks, effective 30

days from the date of entry of this order, as provided by Rules

2.3(a)(2) and 2.16(c) of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), is ordered to complete nine hours of

continuing legal education within 375 days from the date of the


                                 2
entry of this order, in addition to any continuing legal

education requirements imposed upon members of the bar as a

whole, and the completion of the mentoring agreement memorialized

in the Stipulated Agreement and in the exhibits appended thereto.

          IT IS FURTHER ORDERED that Respondent Hayashi shall

submit to this court an affidavit of completion of the additional

continuing legal education classes within 375 days after the

entry date of this order, with appropriate supporting

documentation appended thereto.

          IT IS FURTHER ORDERED that ODC shall monitor the

mentoring program and submit to this court, within 375 days after

the entry date of this order, a declaration reporting the

successful completion of the program by Hayashi or a declaration

of any failure attributable to Respondent Hayashi to complete

said mentoring program, along with any appropriate reports or

documentation in support thereof.

          IT IS FURTHER ORDERED that Respondent Hayashi shall

submit an affidavit demonstrating compliance with RSCH Rule

2.16(d) within 10 days after the effective date of his

suspension.

          IT IS FURTHER ORDERED that Respondent Hayashi shall pay

all costs of the proceedings, as approved upon a timely

submission of a bill of costs, as authorized by RSCH Rule 2.3(c).




                                  3
          IT IS FURTHER ORDERED that the Disciplinary Board shall

remind Respondent Hayashi that he may not resume the practice of

law until reinstated by order of this court, pursuant to RSCH

Rule 2.17.

          DATED:   Honolulu, Hawai#i, March 19, 2013.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Richard W. Pollack
                               /s/ Craig H. Nakamura




                                 4